Citation Nr: 0521560	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for exposure to Agent 
Orange.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from August 1971 to August 
1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that in correspondence received in 
July 2002, the appellant revoked the power of attorney for 
AMVETS.  In the VA Form 9, received in October 2003, the 
appellant stated that he desired a representative.  In a 
January 2004 letter, the agency of original jurisdiction 
(AOJ) requested that the appellant submit a completed VA Form 
21-22 appointing a representative, however, no Form 21-22 was 
submitted.  A March 2005 letter references The American Red 
Cross as the appellant's representative; however, there is no 
power of attorney of record for The American Red Cross.  

The AOJ denied service connection for PTSD in an April 1988 
rating decision.  In June 1988, the appellant filed a notice 
of disagreement.  No statement of the case was issued.  In 
the November 2002 rating decision, the AOJ determined that no 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for PTSD.  In the 
absence of a statement of the case following a timely filed 
notice of disagreement, finality does not attach to the April 
1988 rating decision.  Thus, the AOJ should consider the 
claim of entitlement to service connection for PTSD on the 
merits.  The Board notes that correspondence from the 
appellant, to include a March 2002 and April 2003 statement 
in support of the claim, reflects that he is alleging combat.  

In addition, an in-service treatment record indicates that 
the appellant was referred for a psychiatric evaluation in 
November 1974.  A June 1979 private record of treatment 
reflects an impression of nervous problem.  A May 2002 
private medical record notes the appellant's reported history 
of long-standing PTSD secondary to having been assaulted in 
service in 1973.  The relevant assessment was rule out PTSD.  

The Board notes that if a claim for PTSD is based on in-
service personal assault, 38 C.F.R.§ 3.304(f)(3) provides 
that evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  The appellant had not been advised that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor.  In addition, the appellant is advised that 
if he has any evidence in support of the claim, in particular 
details surrounding any claimed in-service stressful events, 
to include in association with his assertion regarding an 
individual having been "blown up in the face," as noted in 
his correspondence received in December 2002, he must submit 
the evidence.  

In regard to residuals of a head injury, the Board notes that 
treatment records, dated in July 1973, note complaints of 
recurring dizzy spells.  In addition, the appellant reported 
a history of having been in a motor vehicle accident and 
stated that he had been unconscious.  No evidence of head 
injury was noted.  A January 1974 treatment record notes the 
appellant was hit in left side of head while playing 
basketball.  A 3/4-inch laceration to the left temple was 
noted.  

A May 2002 private medical record notes the appellant's 
reported history of having sustained head trauma during 
service resulting in periods of seizure activity, and 
treatment with Dilantin since 1988.  The pertinent assessment 
was seizure history.  A July 2000 record reflects an 
assessment of seizures.  Dilantin was prescribed.  There is 
insufficient evidence upon which to determine whether any 
residuals of a head injury are related to service.  38 C.F.R. 
§ 3.326.  

Lastly, the Board notes the appellant claims service in 
Vietnam and asserts he has a disorder related to exposure to 
Agent Orange.  He was awarded the Vietnam service medal with 
one star.  He participated in Ready Operations with BLT 1/9 
in continuous waters RVN (USS Schenectady).  A private record 
of treatment, dated in October 1999, notes a cyst was removed 
from behind right ear, and an April 2002, reflects diagnoses 
of sialadinitis.  In correspondence received in January 2005, 
the appellant stated that he was diabetic.  There is 
insufficient evidence to make a determination as to whether 
the appellant has a current disorder related to exposure to 
Agent Orange during service.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should associate any power 
of attorney with the claims file.  If a 
completed Form 21-22 is submitted, it 
should be associated with the claims 
file.  

2.  The AOJ should advise the appellant 
that evidence from sources other than 
his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the claimed 
stressor.  After allowing him the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence, the AOJ should 
consider the issue of entitlement to 
service connection for PTSD on the 
merits, including a determination in 
regard to combat.  

3.  The AOJ must make a determination as 
to whether the veteran has qualifying 
Vietnam service for purposes of 
presumptive service connection.

4.  The AOJ should schedule the 
appellant for a VA examination(s) to 
determine the nature and severity of any 
current seizure disorder and/or diabetes 
(assuming accepted Vietnam service).  
The examiner(s) should review the claims 
folder.  The examiner should respond to 
the following:  1) Does the appellant 
have a seizure disorder, and if so, when 
was the initial manifestation of a 
seizure disorder?  2) What is the most 
likely cause of the seizure disorder?  
3) Does the appellant have a disorder 
related to exposure to Agent Orange, to 
include diabetes mellitus?  A complete 
rationale should accompany any opinion 
provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




